                                                       14 Dec - 31 Dec

      COTM                                        $              20,500.00
      Total Revenues                              $              20,500.00

      Cost of Goods Sold                          $                 480.00
      Total Cost of Goods Sold                    $                 480.00

      Gross Profit                                $              20,020.00

      Expenses

      Advertising Expense - Google Social Media   $                 700.00
      Bank Charges                                $                 165.00
      Insurance Expense                           $                 241.00
      Janitorial                                  $               1,500.00
      Payroll                                     $              19,250.00
      Payroll Taxes                               $                 950.00
      Point of Sale - Mindbody                    $               1,900.00
      Rent or Lease Expense                       $                    -
      Sales Tax                                   $                 100.00
      Supplies Expense                            $                 500.00
      Telephone Expense                           $                 565.00
      Utilities Expense                           $                 249.00

      Total Expenses                              $              26,120.00

      Net Income                                  $               (6,100.00)




Case 4:19-bk-15701-BMW           Doc 19-1 Filed 12/18/19 Entered 12/18/19 13:24:53   Desc
                                      Exhibit A Page 1 of 3
                                                  Jan 2020

COTM                                          $       55,000.00
Total Revenues                                $       55,000.00

Cost of Goods Sold                            $        1,000.00
Total Cost of Goods Sold                      $        1,000.00

Gross Profit                                  $       54,000.00

Expenses

Advertising Expense - Google Social Media     $          700.00
Bank Charges                                  $          330.00
Insurance Expense                             $          241.00
Janitorial                                    $        3,100.00
Payroll                                       $       37,500.00
Payroll Taxes                                 $        1,800.00
Point of Sale - Mindbody                      $        1,900.00
Rent or Lease Expense                         $       10,900.00
Sales Tax                                     $          200.00
Supplies Expense                              $        1,000.00
Telephone Expense                             $          565.00
Utilities Expense                             $          249.00

Total Expenses                                $       58,485.00

Net Income                                    $       (4,485.00)




 Case 4:19-bk-15701-BMW            Doc 19-1 Filed 12/18/19 Entered 12/18/19 13:24:53   Desc
                                        Exhibit A Page 2 of 3
                                            Feb 2020

COTM                                $           52,000.00
Total Revenues                      $           52,000.00

Cost of Goods Sold                  $             850.00
Total Cost of Goods Sold            $             850.00

Gross Profit                        $           51,150.00

Expenses

Advertising Expense - Google Social Media
                                     $             700.00
Bank Charges                         $             300.00
Insurance Expense                    $             241.00
Janitorial                           $           2,900.00
Payroll                              $          35,000.00
Payroll Taxes                        $           1,600.00
Point of Sale - Mindbody             $           1,900.00
Rent or Lease Expense                $          10,900.00
Sales Tax                            $             200.00
Supplies Expense                     $           1,000.00
Telephone Expense                    $             565.00
Utilities Expense                    $             249.00

Total Expenses                      $           55,555.00

Net Income                          $           (4,405.00)




 Case 4:19-bk-15701-BMW            Doc 19-1 Filed 12/18/19 Entered 12/18/19 13:24:53   Desc
                                        Exhibit A Page 3 of 3
